           Case 3:19-mj-00506-JLB Document 1 Filed 02/06/19 PageID.1 Page 1 of 20
AO 106 (Rev. 04/10) Application for a Search Warrant




                                                                     for the
                                                         Southern District of California

             In the Matter of the Search of                             )
         (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                        )
                                                                        )        Case No.         19MJo5
         Facebook Account Name: Alma Martinez;                          )
               User ID: 100013809722144                                 )
                                                                        )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A (incorporated herein)

located in the ___N_o_rt_h_e_rn___ District of _____C_a_li_fo_r_n_ia_ _ _ _ , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B (incorporated herein)


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ~evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                        Offense Description
        21 U.S.C. Secs. 952, 960, and             Importation of Methamphetamine; Conspiracy to Import Methamphetamine; Aiding
        963; Title 18 U.S.C. Sec. 2               and Abetting


          The application is based on these facts:
        See attached Affidavit (incorporated herein)

          ~ Continued on the attached sheet.
          0 Delayed notice of        days (give exact ending dat                                     -----
                                                                                                                      ) is requested
            under 18 U.S.C. § 3103a, the basis ofwhich is set fo


                                                                                             Applicant's signature

                                                                                      Greg Pettigrew, HSI Special Agent
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                               Judge's signature

City and state: San Diego, California                                           . Jill L. Burkhardt, United States Magistrate Judge
                                                                                             Printed name and title
       Case 3:19-mj-00506-JLB Document 1 Filed 02/06/19 PageID.2 Page 2 of 20




 1
 2
 3
 4

 5                          UNITED STATES DISTRICT COURT
 6                        SOUTHERN DISTRICT OF CALIFORNIA
 7   IN THE MATTER OF THE SEARCH OF                  AFFIDAVIT OF SPECIAL AGENT
     INFORMATION ASSOCIATED WITH:                    GREG PETTIGREW IN SUPPORT
 8                                                   OF A SEARCH WARRANT
     ACCOUNT NAME: ALMA MARTINEZ,
 9   USER ID: 100013809722144
10   THAT IS STORED AT PREMISES
     CONTROLLED BY FACEBOOK INC.
11
12         I, Special Agent Greg Pettigrew, having been duly sworn, declare and state as
13   follows:
14                                              I.
15                                     INTRODUCTION
16         1.    I make this affidavit in support of an application for information associated
17   with a Facebook user name and identification number that is stored at premises owned,
18   maintained, controlled, or operated by Facebook Inc. ("Facebook"), a social networking
19   company headquartered in Menlo Park, California. The information to be searched is
20   described in the following paragraphs and in Attachment A. This affidavit is made in
21   support of an application for a search warrant under 18 U.S.C. §§ 2703(a),
22   2703(b )(1 )(A), and 2703( c)(1 )(A) to require Facebook to disclose to the government
23   records and other information in its possession pertaining to the subscriber or customer
24   associated with the Facebook account name "Alma Martinez" and/or user ID:
25   100013809722144 (the "Target Account").
26         2.    The affidavit seeks items as described in Attachment B (incorporated
27   herein) which I believe will constitute evidence and instrumentalities of violations of
28
       Case 3:19-mj-00506-JLB Document 1 Filed 02/06/19 PageID.3 Page 3 of 20




 1   federal criminal law, namely 21 U.S.C. §§ 952 and 960 (Importation of a Controlled
 2   Substance) and 18 U.S.C. § 2 (Aiding and Abetting) from September 21, 2018, to
 3   December 21, 2018.
 4         3.     The following is based upon my experience and training, investigation, and
 5   consultation with other law enforcement agents and officers experienced in narcotics
 6   violations, including the Target Offenses. The evidence and information contained
 7   herein was developed from interviews and my review of documents and evidence
 8   related to this case. Because I make this affidavit for the limited purpose of obtaining a
 9   search warrant for the Target Account, it does not contain all of the information known
10   by me or other federal agents regarding this investigation, but only sets forth those facts
11   believed to be necessary to establish probable cause. Dates and times are approximate,
12   and refer to Pacific Standard Time (PST) unless otherwise specified.
13                                                 II.
14                                       JURISDICTION
15         4.     This Court has jurisdiction to issue the requested warrant because it is "a
16   court of competent jurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a),
17   (b)(l)(A) & (c)(l)(A). Specifically, the Court is a "district court of the United States ...
18   that - has jurisdiction over the offense being investigated." 18 U.S.C. § 2711(3)(A)(i).
19   As discussed more fully below, the criminal offenses under investigation occurred
20   within the Southern District of California.
21         5.     Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer
22   is not required for the service or execution of this warrant.
23                                                 III.
24                              TRAINING AND EXPERIENCE
25         6.     I am a Special Agent for the Department of Homeland Security,
26   Immigration and Customs Enforcement, Homeland Security Investigations ("HSI"). I
27   have been employed as a special agent since July 2017. I am a graduate of a 27-week
28
        Case 3:19-mj-00506-JLB Document 1 Filed 02/06/19 PageID.4 Page 4 of 20




 1   criminal investigator training program at the Federal Law Enforcement Training Center
 2   in Glynco, Georgia. Prior to becoming a Special Agent with HSI, I was a Border Patrol
 3   Agent for 11 years. In addition to performing the traditional Border Patrol mission, I
 4   was a member of the Joint Targeting Team within the Sector Intelligence Unit, which
 5   conducted targeted investigations of Transnational Criminal Organizations involved in
 6   the illegal movement of people across the United States/Mexico International Boundary.
 7         7.     Through the course of my training, experience, investigations, and
 8   conversations with other law enforcement personnel, I am aware that it is a common
 9   practice for drug smugglers to work in concert with other individuals and to do so by
1O utilizing social networking and messaging applications like Facebook through digital
11   devices like tablets, cellular telephones, and computers, to maintain communications
12   with co-conspirators in order to further their criminal activities. This is particularly true
13   in cases involving distribution amount quantities of hard drugs, such as cocaine, heroin,
14   and methamphetamine. Typically, load drivers smuggling controlled substances across
15   the border are in digital or telephonic contact with co-conspirators immediately prior to
16   and following the crossing of the load vehicle, at which time they receive instructions
17   on how to cross and where and when to deliver the controlled substance. Drug
18   smugglers and their organizations use cellular and digital devices, in part, because these
19   individuals believe law enforcement cannot track the originating and destination
20   communications.
21         8.     Based upon my training and expenence as a Special Agent, and
22   consultations with law enforcement officers experienced in drug smuggling
23   investigations, I am also aware that:
24                a.     Drug smugglers will use social networking and messaging services
25   on different electronic devices because it allows access to send instant messages and
26   communicate with other individuals in addition to the standard use of cellular phones to
27   make telephone calls, text, web, and voice messages;
28
       Case 3:19-mj-00506-JLB Document 1 Filed 02/06/19 PageID.5 Page 5 of 20




 1                  b.    Drug smugglers will use social networking and messaging services
 2   because they are able to actively monitor the progress of their illegal cargo while the
 3   conveyance is in transit;
 4                  c.    Drug smugglers and their accomplices will use social networking
 5   and messaging services features because they can easily arrange and/or determine what
 6   time their illegal cargo will arrive at predetermined locations;
 7                  d.    Drug smugglers will use social networking and messaging services
 8   to direct drivers to synchronize an exact drop off and/or pick up time of their illegal
 9   cargo;
1O                  e.    Drug smugglers will use social networking and messaging services
11   to notify or warn their accomplices of law enforcement activity to include the presence
12   and posture of marked and unmarked units, as well as the operational status of
13   checkpoints and border crossings; and
14                  f.    The use of social networking and messaging services by smugglers
15   tends to generate evidence that is stored on the social media account, including, but not
16   limited to chats, instant messages, photographs, contact lists, IP addresses, connected
17   social network accounts, and location data.
18                                               IV.
19                       BACKGROUND INFORMATION ON FACEBOOK
20            9.    Facebook owns and operates a free-access social networking website of the
21   same name that can be accessed at http://www.facebook.com. Facebook allows its users
22   to establish accounts with Facebook, and users can then use their accounts to share
23   written news, photographs, videos, and other information with other Facebook users, and
24   sometimes with the general public.
25            10.   Facebook asks users to provide basic contact and personal identifying
26   information to Facebook, either during the registration process or thereafter. This
27   information may include the user's full name, birth date, gender, contact e-mail addresses,
28
       Case 3:19-mj-00506-JLB Document 1 Filed 02/06/19 PageID.6 Page 6 of 20




 1   Facebook passwords, physical address (including city, state, and zip code), telephone
 2   numbers, screen names, websites, and other personal identifiers. Facebook also assigns a
 3   user identification number to each account.
 4         11.   Facebook users may join one or more groups or networks to connect and
 5   interact with other users who are members of the same group or network. Facebook
 6   assigns a group identification number to each group. A Facebook user can also connect
 7   directly with individual Facebook users by sending each user a "Friend Request." If the
 8   recipient of a "Friend Request" accepts the request, then the two users will become
 9   "Friends" for purposes of Facebook and can exchange communications or view
10   information about each other. Each Facebook user's account includes a list of that user's
11   "Friends" and a "News Feed," which highlights information about the user's "Friends,"
12   such as profile changes, upcoming events, and birthdays.
13         12.   Facebook users can select different levels of privacy for the communications
14   and information associated with their Facebook accounts. By adjusting these privacy
15   settings, a Facebook user can make information available only to himself or herself, to
16   particular Facebook users, or to anyone with access to the Internet, including people who
17   are not Facebook users. A Facebook user can also create "lists" of Facebook friends to
18   facilitate the application of these privacy settings. Facebook accounts also include other
19   account settings that users can adjust to control, for example, the types of notifications
20   they receive from Facebook.
21         13.   Facebook users can create profiles that include photographs, lists of personal
22   interests, and other information. Facebook users can also post "status" updates about their
23   whereabouts and actions, as well as links to videos, photographs, articles, and other items
24   available elsewhere on the Internet. Facebook users can also post information about
25   upcoming "events," such as social occasions, by listing the event's time, location, host,
26   and guest list. In addition, Facebook users can "check in" to particular locations or add
27   their geographic locations to their Facebook posts, thereby revealing their geographic
28
        Case 3:19-mj-00506-JLB Document 1 Filed 02/06/19 PageID.7 Page 7 of 20




 1   locations at particular dates and times. A particular user's profile page also includes a
 2   "Wall," which is a space where the user and his or her "Friends" can post messages,
 3   attachments, and links that will typically be visible to anyone who can view the user's
 4   profile.
 5          14.      Facebook allows users to upload photos and videos, which may include any
 6   metadata such as location that the user transmitted when s/he uploaded the photo or
 7   video. It also provides users the ability to "tag" (i.e., label) other Facebook users in a
 8   photo or video. When a user is tagged in a photo or video, he or she receives a
 9   notification of the tag and a link to see the photo or video. For Facebook's purposes, the
1O photos and videos associated with a user's account will include all photos and videos
11   uploaded by that user that have not been deleted, as well as all photos and videos
12   uploaded by any user that have that user tagged in them.
13          15.      Facebook users can exchange private messages on Facebook with other
14   users. Those messages are stored by Facebook unless deleted by the user. Facebook users
15   can also post comments on the Facebook profiles of other users or on their own profiles;
16   such comments are typically associated with a specific posting or item on the profile. In
17   addition, Facebook has a chat feature that allows users to send and receive instant
18   messages through Facebook Messenger. These chat communications are stored in the chat
19   history for the account. Facebook also has Video and Voice Calling features, and
20   although Facebook does not record the calls themselves, it does keep records of the date
21   of each call.
22          16.      If a Facebook user does not want to interact with another user on Facebook,
23   the first user can "block" the second user from seeing his or her account.
24          17.      Facebook has a "like" feature that allows users to give positive feedback or
25   connect to particular pages. Facebook users can "like" Facebook posts or updates, as well
26   as webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can
27   also become "fans" of particular Facebook pages.
28
       Case 3:19-mj-00506-JLB Document 1 Filed 02/06/19 PageID.8 Page 8 of 20




 1         18.    Facebook has a search function that enables its users to search Facebook for
 2   keywords, usemames, or pages, among other things.
 3         19.    Each Facebook account has an activity log, which is a list of the user's posts
 4   and other Facebook activities from the inception of the account to the present. The
 5   activity log includes stories and photos that the user has been tagged in, as well as
 6   connections made through the account, such as "liking" a Facebook page or adding
 7   someone as a friend. The activity log is visible to the user but cannot be viewed by people
 8   who visit the user's Facebook page.
 9         20.    Facebook also has a Marketplace feature, which allows users to post free
10   classified ads. Users can post items for sale, housing, jobs, and other items on the
11   Marketplace.
12         21.    In addition to the applications described above, Facebook also provides its
13   users with access to thousands of other applications ("apps") on the Facebook platform.
14   When a Facebook user accesses or uses one of these applications, an update about that the
15   user's access or use of that application may appear on the user's profile page.
16         22.    Facebook also retains Internet Protocol ("IP") logs for a given user ID or IP
17   address. These logs may contain information about the actions taken by the user ID or IP
18   address on Facebook, including information about the type of action, the date and time of
19   the action, and the user ID and IP address associated with the action. For example, if a
20   user views a Facebook profile, that user's IP log would reflect the fact that the user
21   viewed the profile, and would show when and from what IP address the user did so.
22         23.    Social networking providers like Facebook typically retain additional
23   information about their users' accounts, such as information about the length of service
24   (including start date), the types of service utilized, and the means and source of any
25   payments associated with the service (including any credit card or bank account number).
26   In some cases, Facebook users may communicate directly with Facebook about issues
27   relating to their accounts, such as technical problems, billing inquiries, or complaints
28
        Case 3:19-mj-00506-JLB Document 1 Filed 02/06/19 PageID.9 Page 9 of 20




 1   from other users. Social networking providers like Facebook typically retain records
 2   about such communications, including records of contacts between the user and the
 3   provider's support services, as well as records of any actions taken by the provider or user
 4   as a result of the communications.
 5         24.    As explained herein, information stored in connection with a Facebook
 6   account may provide crucial evidence of the "who, what, why, when, where, and how" of
 7   the criminal conduct under investigation, thus enabling the United States to establish and
 8   prove each element or alternatively, to exclude the innocent from further suspicion. In my
 9   training and experience, a Facebook user's IP log, stored electronic communications, and
1O other data retained by Facebook, can indicate who has used or controlled the Facebook
11   account. This "user attribution" evidence is analogous to the search for "indicia of
12   occupancy" while executing a search warrant at a residence. For example, profile contact
13   information, private messaging logs, status updates, and tagged photos (and the data
14   associated with the foregoing, such as date and time) may be evidence of who used or
15   controlled the Facebook account at a relevant time. Further, Facebook account activity
16   can show how and when the account was accessed or used. For example, as described
17   herein, Facebook logs the Internet Protocol (IP) addresses from which users access their
18   accounts along with the time and date. By determining the physical location associated
19   with the logged IP addresses, investigators can understand the chronological and
20   geographic context of the account access and use relating to the crime under
21   investigation. Such information allows investigators to understand the geographic and
22   chronological context of Facebook access, use, and events relating to the crime under
23   investigation. Additionally, Facebook builds geo-location into some of its services. Geo-
24   location allows, for example, users to "tag" their location in posts and Facebook "friends"
25   to locate each other. This geographic and timeline information may tend to either
26   inculpate or exculpate the Facebook account owner. Last, Facebook account activity may
27   provide relevant insight into the Facebook account owner's state of mind as it relates to
28
      Case 3:19-mj-00506-JLB Document 1 Filed 02/06/19 PageID.10 Page 10 of 20




 1   the offense under investigation. For example, information on the Facebook account may
 2   indicate the owner's motive and intent to commit a crime (e.g., information indicating a
 3   plan to commit a crime), or consciousness of guilt (e.g., deleting account information in
 4   an effort to conceal evidence from law enforcement).
 5   Therefore, the computers of Facebook are likely to contain all the material described
 6   above, including stored electronic communications and information concerning
 7   subscribers and their use of Facebook, such as account access information, transaction
 8   information, and other account information.
 9                                               ~

10                      FACTS IN SUPPORT OF PROBABLE CAUSE
11   A.    DEFENDANTS' ARREST
12         25.   On December 21,         2018,     at approximately   1:31   p.m., Defendants
13   Alma Martinez-Estrada ("Martinez") and Alejandra Navarro-Martinez ("Navarro")
14   applied for entry to the United States via vehicle lane 20 at the San Ysidro Port of Entry
15   in San Diego, California. Martinez was the driver and registered owner of a 1996 Ford
16   Taurus station wagon bearing California plates 3PBW942. Navarro was a passenger in
17   the Ford Taurus.
18         26.   Customs and Border Protection Officer ("CBPO") Rodriguez was
19   conducting pre-primary roving operations during this time. As CBPO Rodriguez was
20   inspecting another vehicle in the pre-primary area, she noticed Martinez looking in her
21   direction. CBPO Rodriguez noticed Martinez was biting her nails and shaking her head
22   and legs in a nervous manner. CBPO Rodriguez approached Martinez and asked about
23   her destination within the United States. Martinez stated she was going to the UPS Store
24   in San Ysidro. Martinez said she did not have anything to declare.
25         27.   CBPO Rodriguez asked Martinez to place the vehicle in park so she could
26   inspect the vehicle. As CBPO Rodriguez began inspecting the vehicle, she noticed
27
28
      Case 3:19-mj-00506-JLB Document 1 Filed 02/06/19 PageID.11 Page 11 of 20




 1   Martinez had begun crying. CBPO Rodriguez also heard Navarro say to Martinez, "Mom,
 2   stop crying."
 3         28.   CBPO Rodriguez walked to the rear of the vehicle and opened the rear hatch.
 4   CBPO Rodriguez observed a box containing what appeared to be three (3) XBOX gaming
 5   consoles. CBPO Rodriguez picked up the consoles and noticed that they felt heavy.
 6   CBPO Rodriguez asked CBPO Schiano to utilize his density reader on the consoles. The
 7   density reader gave an abnormally high reading. CBPO Schiano requested a Canine
 8   Enforcement Officer to inspect the vehicle.
 9         29.   CBPO Nee responded with her Human-Narcotics Detection Dog ("HNDD").
10   CBPO Nee's HNDD alerted to a trained odor at the Taurus's rear cargo area. CBPO Nee
11   informed CBPO Rodriguez of the alert by her HNDD.
12         30.   CBPO Beaty conducted a physical inspection of the Ford Taurus. CBPO
13   Beaty noticed three (3) XBOX gaming consoles in the rear of the trunk, wrapped in
14   bubble wrap. CBPO Beaty attempted to open one console by unscrewing the bottom and
15   noticed the comers of the console had been tampered with. Upon opening the console,
16   CBPO Beaty saw a large package wrapped in tape. CBPO Beaty inspected the other two
17   consoles in the same manner and found two more packages. The contents of the packages
18   field tested positive for the presence of methamphetamine and weighed a total of 6.94
19   kilograms (15.30 pounds).
20   B.    MARTINEZ'S POST-MIRANDA STATEMENT
21         31.   After being advised of her Miranda rights, Martinez elected to waive them
22   and voluntarily answered questions without an attorney present.
23         32.   Martinez claimed that on December 18, 2018, she contacted Omar Magallon
24   via Facebook regarding an advertisement to transport products for $100 per day. On
25   December 19, 2018, Martinez drove from Pomona, California to Tijuana, Mexico, and
26   met with an individual named Roberto. Martinez stated she met with Roberto again on
27   December 20, 2018 from approximately 9:00 a.m. to 6:00 p.m.
28
      Case 3:19-mj-00506-JLB Document 1 Filed 02/06/19 PageID.12 Page 12 of 20




 1         33.    Martinez said she was given the three (3) XBOX gaming consoles which she
 2   transported across the border into the United States on December 20, 2018 and then
 3   brought the consoles back over the border into Mexico later that day. Martinez claimed
 4   the purpose of this trip was to find out if she had to pay any fees for bringing the consoles
 5   across the border into Mexico. She claimed she paid 193 Mexican pesos to bring the
 6   consoles back into Mexico. Martinez also claimed Roberto told her to bring the XBOX
 7   consoles back, because they were not ready yet. On December 21, 2018, Martinez picked
 8   up the same XBOX consoles at Plaza Internacional in Tijuana and drove to the San
 9   Ysidro Port of Entry.
10         34.    Martinez claimed she and Navarro stayed at her mother's home m the
11   Florido neighborhood of Tijuana while they were in Mexico.
12   C.    NAVARRO'S POST-MIRANDA STATEMENT
13         35.    After being advised of her Miranda rights, Navarro elected to waive them
14   and voluntarily answered questions without an attorney present.
15         36.    Navarro said her mother, Martinez, answered an advertisement for a
16   company that sells repaired XBOX consoles and hoverboards after Martinez was
17   suspended from her job.
18         37.    Navarro said they left Pomona around 1:00 a.m. on December 18, 2018, and
19   drove to Tijuana. She said they met with three individuals at Plaza International:
20   (1) Alfredo, a supervisor; (2) Steven, a driver; and (3) a "white guy" whose name she
21   could not remember.
22         38.    Navarro said they told Martinez she would be doing bookkeeping work for
23   the company, and tracking their XBOX consoles. Navarro said they were told the
24   company's office was robbed and only five XBOX consoles were remaining. Navarro
25   also said the men told them the company did not have an office, which is why all their
26   meetings took place in a coffee shop.
27
28
      Case 3:19-mj-00506-JLB Document 1 Filed 02/06/19 PageID.13 Page 13 of 20




 1         39.    During her interview, Navarro asked the agents "How screwed am I?" She
 2   also said she knew something was wrong because nobody buys old XBOX consoles. She
 3   also commented that the company they were dealing with had no name or address.
 4         40.   Navarro said she and Martinez slept at her aunt's home in the Florido
 5   neighborhood of Tijuana while they were in Mexico. Navarro said they only stay at her
 6   aunt's home because her grandmother's house had bedbugs.
 7   D.    MARTINEZ'S FACEBOOK ACCOUNT
 8         41.    Upon reviewing the contents of Martinez's cellular phone at the time of her
 9   arrest, one of Martinez's Facebook "friends," L.G., was identified. After locating L.G.'s
1O Facebook page, we identified he was connected to an individual named "Alma
11   Martinez." The Facebook page for Alma Martinez contained photographs that appeared
12   to be of Martinez. This Facebook page is associated with the Target Account.
13                                              VI.
14                         PRIOR ATTEMPTS TO OBTAIN DATA
15         42.    The United States is concurrently seeking a search warrant for Martinez's
16   cellular phone. If Martinez utilized the Facebook Messenger application to send or
17   receive messages from her cellular phone, it is possible those messages could be
18   obtained from the download of her cellular phone.
19                                             VII.
20         INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED
21         43.   I anticipate executing this warrant under the Electronic Communications
22   Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A), by
23   using the warrant to require Facebook to disclose to the government copies of the
24   records and other information (including the content of communications) particularly
25   described in Section I of Attachment B. Upon receipt of the information described in
26   Section I of Attachment B, government-authorized persons will review that information
27   to locate the items described in Section II of Attachment B.
28
      Case 3:19-mj-00506-JLB Document 1 Filed 02/06/19 PageID.14 Page 14 of 20




 1                                            VIII.
 2                                      CONCLUSION
 3         44.   Based on the forgoing, I request that the Court issue the proposed search
 4   warrant.    There is probable cause to believe to believe-based on Martinez's
 5   statements-that Martinez used her Facebook account to respond to Omar Magallon's
 6   advertisement and to communicate with him to coordinate a meeting in Mexico where
 7   she received the drug-laden XBOXes.
 8         45.   Because the warrant will be served on Facebook who will then compile the
 9   requested records and information at a time convenient to it, there exists reasonable
10   cause to permit the execution of the requested w   ~ant   at any time in the day or night.
11         I declare under penalty of perjury that th fo egoi      is true and correct to the best
12   of my knowledge and belief.
13
                                                 Special Agent Greg Pettigrew
14                                               Homeland Security Investigations
15
16   Subscribed and sworn to before me this     b~        day of February, 2019.
17
18
                                                          .JIL .BURKHA T
19                                                      ITED STATES MAGISTRATE WDGE
20
21
22
23
24
25
26
27
28
    Case 3:19-mj-00506-JLB Document 1 Filed 02/06/19 PageID.15 Page 15 of 20



                                  ATTACHMENT A
                               Property to Be Searched
      This warrant applies to information associated with the following Facebook user
IDs and/or account names

      Account Name: Alma Martinez
      User ID: 100013809722144
      (the "Target Account")

that is stored at premises owned, maintained, controlled, or operated by Facebook Inc., a
company headquartered in Menlo Park, California. Facebook, Inc. is an Internet Service
Provider with its primary computer information systems and other electronic
communications and storage systems, records and data located at 1601 Willow Road,
Menlo Park, CA 94025.
     Case 3:19-mj-00506-JLB Document 1 Filed 02/06/19 PageID.16 Page 16 of 20



                                     ATTACHMENT B
                              Particular Things to be Seized
I.    Information to be disclosed by Facebook
      To the extent that the information described m Attachment A is within the
possession, custody, or control ofFacebook Inc. ("Facebook"), regardless of whether such
information is located within or outside of the United States, including any messages,
records, files, logs, or information that have been deleted but are still available to Facebook,
or have been preserved pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is
required to disclose the following information to the government for each user ID listed in
Attachment A:
      (a)    All contact and personal identifying information, including full name, user
             identification number, birth date, gender, contact e-mail addresses, physical
             address (including city, state, and zip code), telephone numbers, screen
             names, websites, and other personal identifiers.
      (b)    All activity logs for the account and all other documents showing the user's
             posts and other Facebook activities from September 21, 2018 to December
             21,2018;
      (c)    All photos and videos uploaded by that user ID and all photos and videos
             uploaded by any user that have that user tagged in them September 21, 2018
             to December 21, 2018, including Exchangeable Image File ("EXIF") data
             and any other metadata associated with those photos and videos;
      (d)    All profile information; News Feed information; status updates; videos,
             photographs, articles, and other items; Notes; Wall postings; friend lists,
             including the friends' Facebook user identification numbers; groups and
             networks of which the user is a member, including the groups' Facebook
             group identification numbers; future and past event postings; rejected
             "Friend" requests; comments; gifts; pokes; tags; and information about the
             user's access and use ofFacebook applications;
Case 3:19-mj-00506-JLB Document 1 Filed 02/06/19 PageID.17 Page 17 of 20



 (e)   All records or other information regarding the devices and internet browsers
       associated with, or used in connection with, that user ID, including the
       hardware model, operating system version, unique device identifiers, mobile
       network information, and user agent string;
 (f)   All other records and contents of communications and messages made or
       received by the user September 21, 2018 to December 21, 2018, including
       all Messenger activity, private messages, chat history, video and voice
       calling history, and pending "Friend" requests;
 (g)   All "check ins" and other location information;
 (h)   All IP logs, including all records of the IP addresses that logged into the
       account;
 (i)   All records of the account's usage of the "Like" feature, including all
       Facebook posts and all non-Facebook webpages and content that the user
       has "liked"·
                  '
 (j)   All information about the Facebook pages that the account is or was a "fan"
       of-
         '
 (k)   All past and present lists of friends created by the account;
 (1)   All records of Facebook searches performed by the account September 21,
       2018 to December 21, 2018;
 (m)   All information about the user's access and use ofFacebook Marketplace;
 (n)   The types of service utilized by the user;
 (o)   The length of service (including start date) and the means and source of any
       payments associated with the service (including any credit card or bank
       account number);
 (p)   All privacy settings and other account settings, including privacy settings for
       individual Facebook posts and activities, and all records showing which
       Facebook users have been blocked by the account;
     Case 3:19-mj-00506-JLB Document 1 Filed 02/06/19 PageID.18 Page 18 of 20



      (q)    All records pertaining to communications between Facebook and any person
             regarding the user or the user's Facebook account, including contacts with
             support services and records of actions taken.
      Facebook is hereby ordered to disclose the above information to the government
within fourteen days of service of this warrant.
      Case 3:19-mj-00506-JLB Document 1 Filed 02/06/19 PageID.19 Page 19 of 20



II.    Information to be seized by the government
       All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of 21 U.S.C. §§ 952 and 960 and 18 U.S.C § 2 involving
Alma Martinez-Estrada from September 21, 2018 to December 21, 2018, including, for
each user ID identified on Attachment A, information pertaining to the following matters:
       (a)   Communications between Alma Martinez-Estrada, Omar Magallon, and other
             co-conspirators not known to the United States, regarding importing federally
             controlled substances into the United States, obtaining the federally controlled
             substances from other individuals, arranging for payments related to the
             importation of federally controlled substances into the United States, and/or
             arranging for travel to or meetings in Mexico;
       (b)   Evidence indicating how and when the Facebook account was accessed or
             used, to determine the chronological and geographic context of account
             access, use, and events relating to the crime under investigation and to the
             Facebook account owner;
       (c)   Evidence indicating the Facebook account owner's state of mind as it relates
             to the crime under investigation;
       (d)   The identity of the person(s) who created or used the user ID, including
             records that help reveal the whereabouts of such person(s).
       Case 3:19-mj-00506-JLB Document 1 Filed 02/06/19 PageID.20 Page 20 of 20



III.    Government procedures for warrant execution
        The United States government will conduct a search of the information produced by
Facebook and determine which information is within the scope of the information to be
seized specified in Section IL That information that is within the scope of Section II may
be copied and retained by the United States.


        Law enforcement personnel will then seal any information from Facebook that does
not fall within the scope of Section II and will not further review the information absent an
order of the Court.
